Exhibit 10.4

Promissory Note

$12,500,000.00

May 9, 2019

 

FOR VALUE RECEIVED, the undersigned, DOMINION BRIDGEPORT FUEL CELL, LLC, a
Virginia limited liability company, which will be changing its name to
Bridgeport Fuel Cell, LLC in accordance with Section 6.24 of the Credit
Agreement (as hereinafter defined) (together with its successors and assigns,
the “Borrower”), hereby promises to pay to the order of FIFTH THIRD BANK, an
Ohio banking corporation (together with its successors and/or assigns, the
“Lender”), in accordance with the provisions of the Credit Agreement, the
principal amount of TWELVE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($12,500,000.00) for the Loan made by the Lender to the Borrower under that
certain Credit Agreement dated as of the date hereof, by and among the Borrower,
each lender from time to time party thereto, Liberty Bank, a mutual savings bank
in its capacity as Administrative Agent and Co-Lead Arranger, and Fifth Third
Bank, an Ohio banking corporation, as Co-Lead Arranger (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; capitalized terms used herein but not
defined herein shall have the meaning ascribed thereto in the Credit Agreement),
together with interest fees and charges thereon.

The Borrower hereby promises to pay principal and interest on the unpaid
principal amount of the Loan from the date of the Loan until such principal
amount is paid in full, in such amounts, at such interest rates and at such
times as provided in the Credit Agreement.  All payments of principal and
interest with respect to this Promissory Note shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Promissory Note is one of the Notes referred to in the Credit Agreement,
and the holder is entitled to the benefits thereof.  This Loan made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Promissory Note and endorse thereon the date, amount and
maturity of its Loan and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Promissory Note.

Delivery of an executed counterpart of a signature page of this Promissory Note
by fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Promissory Note.

THIS PROMISSORY NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CONNECTICUT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------

 

in witness whereof, this Promissory Note is duly executed as of the date set
forth above.

 

 

DOMINION BRIDGEPORT FUEL CELL, LLC

 

By: FuelCell Energy Finance, LLC

Its: Sole Member

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Michael S. Bishop

Name:

Michael S. Bishop

Title:

Senior Vice President and

 

Chief  Financial Officer

 

[Signature Page to Promissory Note (Fifth Third Bank)]

 